DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/12/2022 is acknowledged. Accordingly, claims 1 and 20 have been amended, 12-19 have been withdrawn from consideration; thus currently claims 1-11 and 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Monestier et al. (US 11175019, hereinafter, “Monestier”, newly cited by the Examiner) in view of Dorogi Michael (US 7784971 B2, hereinafter, “Dorogi”, newly cited by the Examiner) and Kazmierski; Andrei (US 8067881 B2, hereinafter, “Kamierski”, previously cited by the Examiner).

Regarding claim 1, Monestier teaches a lighting device (lighting device, see line 1) comprising: 
a carrier (carrier, see line 2) having at least one section that has a triangular cross section (triangular cross section, see line 2), the carrier comprising: 
at least one mounting portion (mounting portion, see line 4) on at least one of the three edges (on an edge, see claim 1, lines 4-5) of the triangular cross section (see claim 1, line 5), and 
a heat sink body portion (heat sink body portion, see line 7) adjacent to, and protruding sidewards from (see line 8), the at least one section; 
at least one mounting face (mounting face, see line 6); 
at least one lighting module (lighting module, see line 9) on the at least one mounting face (mounting face).

Monestier does not explicitly teach the carrier comprises three edges and five planar surfaces. 
Dorogii teaches a lighting device (light emitting device 10, see figures 12-13, and figures 1-11 to show common elements and features to all embodiments) including a carrier (light source holder 32, see fig 12) having a carrier (thermal assembly 19, see fig  2) with a triangular cross section (better seen in fig 13);
the carrier (19) comprises three edges (see edges of 19 in fig 2) and five planar surfaces (three side surfaces and two upper and lower surfaces of 19).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the carrier surfaces as taught by Dorogi into the teachings of Monestier, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to provide surfaces additional surfaces for mounting the carrier in a device and/or to mount additional LEDs.
Monestier as modified by Dorogi does not explicitly teach the carrier comprises three edges and five planar surfaces; at least one structure mounted to the at least one mounting portion, the at least one structure comprising the least one mounting face having an arrangement direction; the at least one lighting module mounted along the arrangement direction; and at least one light guide optically coupled to the at least one lighting module.
Kasmierski teaches a lighting device (light emitting device 10, see figures 12-13, and figures 1-11 to show common elements and features to all embodiments) including a carrier (light source holder 32, see fig 12) having at least one section (see cross section of 32, being triangular in fig 13) that has a triangular cross section (see fig 13), the carrier (32); at least one mounting portion (see upper portion of 32, better seen in fig 12) on an edge of the triangular cross section (upper edge of triangular section of 32), and a heat sink body portion (see portion of holder 16, see fig 12) adjacent to, and protruding sidewards from (see 16 protruding radially sidewards around 32, better seen in fig 12), the at least one mounting portion (upper portion of 32); 
at least one structure (substrate 33, better seen in fig 6) mounted to the at least one mounting portion (upper portion of 32), the at least one structure (33) comprising at least one mounting face (upper face of 33) having an arrangement direction (at least along the central axis L); at least one lighting module (light source 26 , see fig 6) mounted along the arrangement direction (along L) on the at least one mounting face (upper face of 33); and at least one light guide (lens 28, see fig 6) optically coupled (better seen in fig 6) to the at least one lighting module (26).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the structure and light guide as taught by Kasmierski into the teachings of Dorogi into the teachings of Monestier in order to provide a structure that powers the lighting module; and a light guide that expands the light output of the lighting module. One of ordinary skill in the art would have been motivated to make this modification to provide positioning and light expansion to the lighting module.

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over Monestier in view of Dorogi and Kazmierski, as applied to claim 1 above, and further in view of Cho et al. (US 20140016335 A1, hereinafter, “Cho”, previously cited by the Examiner).

Regarding claim 2, Monestier does not explicitly teach wherein: the at least one structure has at least partly a concave cross section, the at least one mounting face corresponds at least partly to a surface area of the at least one structure having the concave cross section, and the at least one lighting module comprises at least two lighting modules mounted on the at least one mounting face at least partly facing each other.
Cho teaches a lighting device (Lamp unit and light system for a vehicle, see figures 27a- 27b) including a light module (light source 300, see fig 27a) on a structure (substrate 200, see fig 27a);
wherein: the at least one structure (200) has at least partly a concave cross section (note concavity formed between first upper surface 210 and second upper surface 220 of 200), the at least one mounting face (upper face of 200) corresponds at least partly to a surface area (upper surface area of 200) of the at least one structure (200) having the concave cross section (note concavity formed between 210-220), and the at least one lighting module (300) comprises at least two lighting modules (light sources 330-1 and 310-1) mounted on the at least one mounting face (upper face of 200) at least partly facing each other (as seen in figure 27b).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the structure as taught by Cho into the teachings of Monestier for providing various luminous fluxes and beam patterns depending upon external environment. One of ordinary skill would have been motivated to make this modification to customize light output.

Regarding claim 3, Monestier does not explicitly teach wherein the at least two lighting modules are mounted on the at least one mounting face enclosing an angle of at least 30° and at most 135° between planes defined by their respective top surfaces.
Cho teaches wherein the at least two lighting modules (330-1 and 310-1) are mounted on the at least one mounting face (upper face of 200) enclosing an angle (see angle between 220 and 230) between planes (note 330-1 on surface 220, and 310-1 on inclined surface 230) defined by their respective top surfaces (see top surfaces of 220 and 230).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the structure as taught by Cho into the teachings of Monestier for providing various luminous fluxes and beam patterns depending upon external environment. One of ordinary skill would have been motivated to make this modification to customize light output.

Monestier as modified by Cho does not explicitly teach the angle of at least 30° and at most 135°.
However, Cho discloses the angle can be any obtuse angle between 91°-179°, see ¶ 415.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate an angle of at least 30° and at most 135° in the invention of Monestier as modified by Cho, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). One of ordinary skill would have been motivated to make this modification to further customize light output for the intended application.

Regarding claim 4, Monestier does not explicitly teach wherein: the at least one structure has at least partly an inwardly recessed cross section, the at least one mounting face corresponds at least partly to a surface area of the at least one structure having the inwardly recessed cross section, and the at least one lighting module comprises at least two lighting modules mounted on the at least one mounting face at least partly facing each other.
Cho teaches a lighting device (Lamp unit and light system for a vehicle, see figures 27a- 27b) including a light module (light source 300, see fig 27a) on a structure (substrate 200, see fig 27a);
wherein: the at least one structure (200) has at least partly an inwardly recessed cross section (note inward section formed between first upper surface 210 and second upper surface 220 of 200), the at least one mounting face (upper surface of 200) corresponds at least partly to a surface area (see surface area of 200) of the at least one structure (200) having the inwardly recessed cross section (note inward section formed between 210 and 220 of 200), and the at least one lighting module (300) comprises at least two lighting modules (light sources 330-1 and 310-1) mounted on the at least one mounting face (upper face of 200) at least partly facing each other (as seen in figure 27b).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the structure as taught by Cho into the teachings of Monestier for providing various luminous fluxes and beam patterns depending upon external environment. One of ordinary skill would have been motivated to make this modification to customize light output.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Monestier in view of Dorogi and Kazmierski, as applied to claim 1 above, and further in view of Kim et al. (KR 20150075301 A, hereinafter, “Kim”, previously cited by the Examiner).

Regarding claim 7, Monestier does not explicitly teach wherein the at least one light guide has at least one extension for aligning the at least light guide to the at least one structure.
Kim teaches a lighting device (light emitting device, see figures 1-2) including a light guide (lens 30, see fig 1) coupled to a structure (printed circuit board, see page 3,  ¶ 1 of Kim translation);
wherein the at least one light guide (30) has at least one extension (lens support portion 34, see fig 2) for aligning the at least light guide (30) to the at least one structure (printed circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the extensions as taught by Kim into the teachings of Monestier, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to avoid distortion and non-uniformity caused by the lens misalignment.

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Monestier in view of Dorogi and Kazmierski, as applied to claim 1 above, and further in view of Takano Sadao (KR 20180106191 A, hereinafter, “Takano”, previously cited by the Examiner).

Regarding claim 8, Monestier does not explicitly teach wherein the at least one light guide comprises glass.
Takano teaches a lighting device (vehicle headlamp 10, see figures 6-7) including a light guide (lens 39, see fig 6) optically coupled to a light module (light emitting devices 32 and 33, see fig 7);
wherein the at least one light guide (39) comprises glass (see page 10, ¶ 3 of Takano translation).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the lens of Monestier from glass as taught by Takano, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification for the superior optical characteristics of glass.

Regarding claim 9, Kasmierski does not explicitly teach wherein the at least one light guide comprises silicone.
Takano teaches a lighting device (vehicle headlamp 10, see figures 6-7) including a light guide (lens 39, see fig 6) optically coupled to a light module (light emitting devices 32 and 33, see fig 7);
wherein the at least one light guide (39) comprises silicone (see page 10, ¶ 3 of Takano translation).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the lens of Monestier from silicone as taught by Takano, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification for the superior thermal resistance of silicone.

Response to Arguments
Applicant’s arguments, see remarks, filed 4/12/2022, with respect to the reference number used in the Obvious Double Patenting rejection have been fully considered and are persuasive.  The correct reference number is US 11175019, instead of US 11175091, and therefore the current office action is made non-final.
The examiner regrets any inconvenience to the Applicant. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875